Case: 3:20-cv-00249-wmc Document #: 484-2 Filed: 07/31/20 Page 1 of 4




           Attachment 2
       Case: 3:20-cv-00249-wmc Document #: 484-2 Filed: 07/31/20 Page 2 of 4



                                   RONALD A STROMAN
                          Phone: (202) 641-0031 | Email: stromanra@gmail.com
                          Address: 1360 Kalmia Road NW, Washington, DC 20012

                                             EXECUTIVE SUMMARY
Detail-oriented, passionate, and highly motivated Government Affairs Executive with 30+ years of exemplary
service in the United States House of Representatives and experience as Deputy Postmaster General for the
U.S. Postal Service and Director of the U.S. Department of Transportation. Expertise in overseeing
government programs, managing legislative strategies, developing bipartisan legislation, and supervising
financial activities. Committed to maintaining a reputation based on exemplary service and uncompromising
ethics and recognized for successfully developing and managing public policy advocacy initiatives while
overseeing a large number of staff and budgets up to $6MM. Possesses solid analytical, communication,
public speaking, and several other key strengths as follows:
   ◆   Committee Oversight               ◆   Government Procurement            ◆   Multi-Office Management
   ◆   Public Policy Advocacy            ◆   Program Management                ◆   Federal Spending Insight
   ◆   Equal Opportunity                 ◆   Waste/Fraud Investigation         ◆   Legislative Analysis
   ◆   Staff Supervision                 ◆   Grassroots Communication          ◆   Continuous Improvement
   ◆   Diversity Improvement             ◆   Agency Collaboration              ◆   Government Reform
   ◆   Financial/Budget Analysis         ◆   Contract Administration           ◆   Business Strategy
   ◆   Stakeholder Relations             ◆   Strategic Negotiation                 Implementation


                                              CAREER OVERVIEW
United States Postal Service · Washington, D.C.                                                   2011 - June 2020
Deputy Postmaster General
      ◆ Named the 20th Deputy Postmaster General out of 219 years of Postal Service existence, as the 2nd
          highest ranking postal executive serving on the Postal Service Board of Governors and Postmaster
          General’s Executive Leadership Team.
      ◆ Reports include the functions of Consumer and Industry Affairs, Government Relations and Public
          Policy, Sustainability, and the Judicial Officer Department.
      ◆ Collaborates with the mailing industry to help improve interactions with postal customers and
          facilitates relationships with federal, state, and local agencies on core business strategy
          implementation.
      ◆ Assists in overseeing agency operations with total annual revenues of $65 billion and a workforce of
          over 500K employees for a government agency second in size to Wal-Mart if compared as a
          business.

United States House of Representatives · Washington, D.C.                                         2009 - 2011
Staff Director, Committee on Oversight & Government Reform
       ◆ Responsible for overseeing a staff of more than 70 attorneys, professionals, and administrative
            personnel with a $6MM operating budget.
       ◆ Directed committee investigations in the areas of Financial Crisis, Waste, Fraud, Abuse in Federal
            Spending, and various other issues.
       ◆ Oversaw drafting and negotiations of laws related to funding for Federal Procurement, United
            States Postal Services, Federal Workforces, and Limiting Peer-to-Peer Computer Downloading.
       ◆ Supervised 85 professional staff members and played an integral role in 20 bills that were signed
            into law by President Obama.




                                                                                                                     /
      Case: 3:20-cv-00249-wmc Document #: 484-2 Filed: 07/31/20 Page 3 of 4


Ronald A. Stroman                                                                                         Page 2

United States General Accounting Office · Washington, D.C.                                       2001 - 2009
Managing Director, Office of Opportunity & Inclusiveness
     ◆ Held accountable for monitoring, analyzing, and recommending changes to the GAO’s human
         capital systems while serving as Principal Advisor to the Comptroller General on diversity matters.
     ◆ Directed interpretive services for the deaf/hard-of-hearing staff, as well as oversaw agency’s formal
         complaint process and reviewed all products responding to Congressional requests which involved
         civil rights and diversity.




                                     CAREER OVERVIEW (CONTINUED)
United States Department of Transportation · Washington, D.C.                                      1997 - 2001
Director, Office of Civil Rights
       ◆ Supervised office operations for 6 locations throughout the nation and a staff of 70 employees.
       ◆ Served as Principal Advisor to the Secretary of Transportation on all civil rights and equal
           opportunity matters while implementing Titles VI and VII of the Civil Rights act of 1964, the
           Americans with Disabilities Act of 1990, and the Disadvantaged Business Enterprise provisions of
           the Transportation Equity Act for the 21st Century.
       ◆ Successfully eliminated 400-case backlog of EEO cases during stewardship of the Office of Civil
           Rights.
       ◆ Implemented efforts to establish Disability Resources Center, which now handles all requests for
           reasonable accommodation by the Department’s employees with disabilities.
       ◆ Established department-wide Alternative Dispute Resolution program and Diversity Task Force.


United States Department of Transportation · Washington, D.C.                                      2000 - 2001
Acting Director, Office of Small & Disadvantaged Business Utilization
      ◆ Led a staff of 13 in the mission of ensuring that small, minority, and women-owned businesses
           participated fully in the Department’s direct and federally assisted procurement opportunities which
           incorporated the Disadvantaged Business Enterprise Program.
      ◆ Managed the Bonding Assistance Program in an effort to increase the number of surety bonds
           written, as well as the Short Term Lending Program to provide capital loans and guarantees for
           small disadvantaged businesses working on transportation-related contracts.

United States House of Representatives · Washington, D.C.                                              1984 - 1997
Deputy Minority Staff Director/Procurement Counsel, Committee on Government Reform & Oversight (1995 – 1997)
Staff Director/Chief Counsel, Subcommittee on HR & Intergovernmental Relations/Comm. on Govt. Ops. (1993 – 1994)
General Counsel, Committee on Government Operations (1988 – 1994)
Assistant Counsel, Subcommittee on Criminal Justice/Committee on the Judiciary (1984 – 1988)

United States Department of Housing & Urban Development · Washington, D.C.                           1978 - 1984
Attorney Advisor, Office of the General Counsel




                                                                                                                     /
       Case: 3:20-cv-00249-wmc Document #: 484-2 Filed: 07/31/20 Page 4 of 4


Ronald A. Stroman                                                                                               Page 3

                                 EDUCATION, AFFILIATIONS & PUBLICATIONS
Rutgers University Law Center · Newark Campus                                                                     1977
Doctor of Jurisprudence

Manhattan College · New York                                                                                      1974
Bachelor of Arts in Government

Pennsylvania State Bar Association
Member

Publication: Charles Tiefer & Ronald Stroman – Uncovering Congress’ Intent in the Federal Acquisition Streamlining Act
on Commercial Product Acquisition, The Procurement Lawyer (Summer 1997).




                                                                                                                         /
